



Exhibit 10.7
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
PERFORMANCE STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Performance Stock Unit Agreement (the
“Agreement”).
I.
NOTICE OF GRANT

Name:
Address:
The undersigned Participant has been granted an Award of Performance Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows (each of the following capitalized terms are defined terms having the
meaning indicated below):
Date of Grant:
Target PSUs:
Performance Period:
Vesting Conditions:
Per this Agreement (including Addendum A)

II.
AGREEMENT

1.Grant of PSUs. Danaher Corporation (the “Company”) hereby grants to the
Participant named in this Grant Notice (the “Participant”), an Award of
Performance Stock Units (or “PSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference.
2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, the Award shall vest with respect to the number of PSUs, if any,
as determined pursuant to the terms of Addendum A, which is incorporated by
reference herein and made a part of this Agreement (such terms are referred to
herein as the “Vesting Conditions”); provided that (except as set forth in
Sections 4(b) and 4(c) below) the Award shall not vest with respect to any PSUs
under the terms of this Agreement unless the Participant continues to be
actively employed with the Company or an Eligible Subsidiary from the Date of
Grant through the date on which the Compensation Committee (the “Committee”) of
the Company’s Board of Directors determines the number of PSUs that vest
pursuant to the Vesting Conditions (the “Certification Date”). The Committee
shall determine how many PSUs vest pursuant to the Vesting Conditions and such
determination shall be final and conclusive. Until the Committee has made such a
determination, none of the Vesting Conditions will be considered to have been
satisfied. Such certification shall occur, if at all, no later than four (4)
calendar months following the last day of the Performance Period (the
“Certification End Date”).
(b)    Fractional PSU Vesting. In the event the Participant is vested in a
fractional portion of a PSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Company Common Stock
(“Share”) and issued to the Participant; provided that to the extent rounding a
fractional share up would result in the imposition of either (i) individual tax
and penalty interest charges imposed under Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”), or (ii) adverse tax consequences if the
Participant is located outside of the United States, the fractional share will
be rounded down without the payment of any consideration in respect of such
fractional share. 
3.Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of PSUs represents the right to
receive a number of Shares equal to the number of PSUs that vest pursuant to the
Vesting Conditions. Unless and until the PSUs have vested in the manner set
forth herein, the Participant shall have no right to payment of any such PSUs.
Prior to actual issuance of any Shares underlying the PSUs, such PSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Subject to the other terms of the Plan and
this Agreement, with respect to any PSUs that vest in accordance with this
Agreement (other than in cases where the Participant dies during employment,
which is addressed in Section 4(b) below), the underlying Shares (and related
Dividend Equivalent Rights) will be paid to the Participant in whole





--------------------------------------------------------------------------------





Shares as soon as practicable (but in any event within 90 days) following the
fifth anniversary of the commencement date of the Performance Period (the
“Commencement Date”), and such payment shall not be conditioned on continuation
of the Participant’s active employment with the Company or an Eligible
Subsidiary following the Certification Date. Shares shall not be issued under
the Plan unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require the Participant to take any reasonable action in order
to comply with any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of a PSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the PSUs are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.Termination.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship, as applicable, with the Company or an Eligible
Subsidiary terminates (the date of any such termination is referred to as the
“Termination Date”) for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the PSUs, all PSUs that are unvested as
of the Termination Date shall automatically terminate as of the Termination Date
and the Participant’s right to receive further PSUs under the Plan shall also
terminate as of the Termination Date. The Committee shall have discretion to
determine whether the Participant has ceased to be actively employed by (or, if
the Participant is a consultant or director, has ceased actively providing
services to) the Company or Eligible Subsidiary, and the effective date on which
such active employment (or active service-providing relationship, as applicable)
terminated. The Participant’s active employer-employee or other active
service-providing relationship, as applicable, will not be extended by any
notice period mandated under applicable law (e.g., active employment shall not
include a period of “garden leave”, paid administrative leave or similar period
pursuant to applicable law). Unless the Committee provides otherwise (1)
termination of the Participant’s employment will include instances in which
Participant is terminated and immediately rehired as an independent contractor,
and (2) the spin‑off, sale, or disposition of the Participant’s employer from
the Company or an Eligible Subsidiary (whether by transfer of shares, assets or
otherwise) such that the Participant’s employer no longer constitutes an
Eligible Subsidiary will constitute a termination of employment or service.
(b)    Death.
(i)    In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death prior to the conclusion of the Performance
Period, unless contrary to applicable law and unless otherwise provided by the
Administrator either initially or subsequent to the grant of the Award, the
Participant’s estate will become vested in the portion of the Award determined
by multiplying (1) the amount of Target PSUs (and related Dividend Equivalent
Rights) subject to such Award, times (2) the quotient of the number of complete
twelve-month periods between and including the Commencement Date and the
Termination Date (provided that any partial twelve-month period between and
including the Commencement Date and the Termination Date shall also be
considered a complete twelve-month period for purposes of this pro-ration
methodology), divided by the total number of twelve-month periods in the
Performance Period. Unless otherwise provided by the Committee, this
acceleration of the vesting will also apply to any PSUs the Committee has
designated as covered by Performance Objectives for purposes of complying with
Code Section 162(m). With respect to any PSUs that vest pursuant to this Section
4(b), the underlying Shares (and related Dividend Equivalent Rights) will be
paid to the Participant’s estate as soon as reasonably practicable (but in any
event within 90 days) following the Participant’s death.
(ii)    In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death following the conclusion of the Performance
Period but prior to the date the Shares (and related Dividend Equivalent Rights)
underlying vested PSUs are issued and paid, unless contrary to applicable law
and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the Award, the underlying Shares (and related
Dividend Equivalent Rights) will be paid to the Participant’s estate as soon as
reasonably practicable (but in any event within 90 days) following the later of
(i) the Participant’s death, and (ii) the Certification End Date.





--------------------------------------------------------------------------------





(iii)    For avoidance of doubt, in all other situations, if the Participant
dies after the Participant’s active employment or other active service-providing
relationship with the Company or an Eligible Subsidiary terminates but prior to
the date the Shares (and related Dividend Equivalent Rights) underlying vested
PSUs are issued and paid, the underlying Shares (and related Dividend Equivalent
Rights) will be paid to the Participant’s estate as soon as reasonably
practicable (but in any event within 90 days) following the fifth anniversary of
the Commencement Date.
(c)    Retirement. In the event the Participant’s active employment or other
active service-providing relationship, as applicable, with the Company or an
Eligible Subsidiary terminates prior to the Certification Date as a result of
(i) Normal Retirement or (ii) Early Retirement, the Participant will become
vested in a number of PSUs (and related Dividend Equivalent Rights) determined
by multiplying (1) the amount of PSUs actually earned pursuant to the Vesting
Conditions (which shall be determined following completion of the Performance
Period) under such Award, by (2) the quotient of (A) the number of complete
months between and including the Commencement Date and the Termination Date
(provided that any partial month between and including the Commencement Date and
the Termination Date shall also be considered a complete month for purposes of
this pro-ration methodology), divided by (B) the total number of months in the
Performance Period (such quotient is referred to as the “Retirement Proration
Quotient”, provided that the Retirement Proration Quotient shall never be
greater than 1.0)
(d)    Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Participant’s unvested PSUs
shall automatically terminate as of the time of termination without
consideration. The Participant acknowledges and agrees that the Participant’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Participant’s Gross Misconduct if, after the Participant’s
employment has terminated, facts and circumstances are discovered or confirmed
by the Company that would have justified a termination for Gross Misconduct.
(e)    Violation of Post-Termination Covenant. To the extent that any of the
Participant’s unvested PSUs remain outstanding under the terms of the Plan or
this Agreement after the Termination Date, any unvested PSUs shall expire as of
the date the Participant violates any covenant not to compete or other
post-termination covenant that exists between the Participant on the one hand
and the Company or any Subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested PSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
PSUs, or the substitution for such PSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the PSUs will continue in the
manner and under the terms so provided.
(g)    Non-Transferability of PSUs. Unless the Committee determines otherwise in
advance in writing, PSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.
5.Amendment of PSUs or Plan.
(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Board may amend, modify or terminate the Plan or any Award in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Participant’s rights
under outstanding PSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”) or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection with this Award.
(b)    The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested PSUs.





--------------------------------------------------------------------------------





6.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the PSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant or vesting of the PSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate the Participant’s liability for Tax Related Items. Further, if the
Participant is subject to tax in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(i)    This Section 6(a)(i) shall apply to the Participant only if the
Participant is not subject to Section 16 of the Securities Exchange Act of 1934
as of the date the relevant PSU first becomes includible in the gross income of
Participant for purposes of Tax Related ITems. The Participant shall, no later
than the date as of which the value of a PSU first becomes includible in the
gross income of the Participant for purposes of Tax Related Items, pay to the
Company and/or the Employer, or make arrangements satisfactory to the
Administrator regarding payment of, all Tax Related Items required by applicable
law to be withheld by the Company and/or the Employer with respect to the PSU. 
The obligations of the Company under the Plan shall be conditional on the making
of such payments or arrangements, and the Company and/or the Employer shall, to
the extent permitted by applicable law, have the right to deduct any such Tax
Related Items from any payment of any kind otherwise due to the Participant. 
The Company shall have the right to require the Participant to remit to the
Company an amount in cash sufficient to satisfy any applicable withholding
requirements related thereto.  With the approval of the Administrator, the
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or (ii) delivering already owned
unrestricted Shares, in each case, having a value equal to the minimum amount of
tax required to be withheld (or such other rate that will not cause adverse
accounting consequences for the Company).  Any such Shares shall be valued at
their Fair Market Value on the date as of which the amount of Tax Related Items
to be withheld is determined.  Such an election may be made with respect to all
or any portion of the Shares to be delivered pursuant to an Award.  The Company
may also use any other method or combination of methods of obtaining the
necessary payment or proceeds, as permitted by applicable law, to satisfy its
withholding obligation with respect to any PSU.
(ii)    This Section 6(a)(ii) shall apply to the Participant only if the
Participant is subject to Section 16 of the Securities Exchange Act of 1934 as
of the date the relevant PSU first becomes includible in the gross income of the
Participant for purposes of Tax Related Items. All Tax Related Items legally
payable by the Participant in respect of the PSUs shall be satisfied by the
Company and/or the Employer, as applicable, withholding a number of the Shares
that would otherwise be delivered to the Participant upon the vesting or
settlement of the PSUs with a Fair Market Value, determined as of the date of
the relevant taxable event, equal to the minimum statutory withholding amount
that applies to the Participant, rounded up to the nearest whole share (“Net
Settlement”). The Net Settlement mechanism described in this paragraph was
approved by the Committee prior to the Date of Grant in a manner intended to
constitute “approval in advance” by the Committee for purposes of Rule 16b3-(e)
under the Securities Exchange Act of 1934, as amended.
(iii)    If the obligation for Tax Related-Items is satisfied by withholding in
Shares, for tax purposes, the Participant shall be deemed to have been issued
the full number of Shares issued upon vesting of the PSUs notwithstanding that a
number of the Shares are held back solely for the purpose of paying the Tax
Related-Items.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all PSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the PSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any PSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Participant by Section
409A, and the Participant shall have no recourse against the Company or any of
its Eligible Subsidiaries for payment of any such tax, penalty or interest
imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for





--------------------------------------------------------------------------------





purposes of Section 409A, payments shall be deemed exempt from the definition of
deferred compensation under Section 409A to the fullest extent possible under
(i) the “short-term deferral” exemption of Treasury Regulation § 1.409A-1(b)(4),
and (ii) (with respect to amounts paid as separation pay no later than the
second calendar year following the calendar year containing the Participant’s
“separation from service” (as defined for purposes of Section 409A)) the “two
years/two-times” involuntary separation pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.
For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its Subsidiaries) as of his
or her separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and such payment is payable by reason of a
separation from service, then to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.
7.Rights as Shareholder; Dividends. The Participant shall have no rights as a
shareholder of the Company, no dividend rights (except as expressly provided in
this Section 7 with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the PSUs or any Shares underlying or issuable in respect of such
PSUs until such Shares are actually issued to the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate or book entry
evidencing such Shares. If on or after the Date of Grant and prior to the date
the Shares underlying vested PSUs are issued to the Participant the Board
declares a cash dividend on the shares of Company Common Stock, the Participant
will be credited with dividend equivalents equal to (i) the per share cash
dividend paid by the Company on its Common Stock on the dividend payment date
established by the Committee, multiplied by (ii) the total number of PSUs
subject to the Award that vest (a “Dividend Equivalent Right”); provided that
any Dividend Equivalent Rights credited pursuant to the foregoing provisions of
this Section 7 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the PSUs to which they relate and for the
avoidance of doubt shall only vest and be paid if and when the PSUs to which
such Dividend Equivalent Rights relate vest and the underlying shares are
issued; and provided further that Dividend Equivalent Rights that vest and are
paid shall be paid in cash.
8.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Participant and this Agreement
shall not confer upon the Participant any right to continuation of employment
with the Company or any of its Eligible Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or any of its Eligible Subsidiaries
right to terminate the Participant’s employment or at any time, with or without
cause (subject to any employment agreement the Participant may otherwise have
with the Company or an Eligible Subsidiary thereof and/or applicable law).
9.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any PSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether Plan participants are similarly
situated.
10.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the PSUs for construction
and interpretation.
11.Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt the Participant acknowledges and agrees that his or her
execution of this Agreement electronically (through an on-line system
established and maintained by the Company or a third party designated by the
Company, or otherwise) shall have the same binding legal effect as would
execution of this Agreement in paper form. The Participant acknowledges that
upon request of the Company he or she shall also provide an executed, paper form
of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.





--------------------------------------------------------------------------------





(c)    If the Participant executes this Agreement multiple times (for example,
if the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of PSUs set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the PSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.
12.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s PSUs and participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, and job title, any shares of
Common Stock or directorships held in the Company, and details of the PSUs or
other entitlement to shares of stock awarded, canceled, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to Fidelity Stock Plan
Services, or any other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the Participant’s country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names of
potential recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the Employer and any
other recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s PSUs and
participation in the Plan. The Participant understands that he or she may, at
any time, request access to Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.
Further, the Participant understands that the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, his or
her employment or service relationship with the Employer will not be affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant PSUs or other equity
awards to the Participant or to administer or maintain such awards. Therefore,
the Participant understands that refusing or withdrawing consent may affect his
or her ability to participate in the Plan. In addition, the Participant
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding the
Participant’s withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
13.Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR ADJUDICATION
BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE PSUS OR
HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.





--------------------------------------------------------------------------------





14.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
15.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the PSUs,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Award must be commenced by the Participant within twelve (12) months of
the earliest date on which the Participant’s claim first arises, or the
Participant’s cause of action accrues, or such claim will be deemed waived by
the Participant.
16.Nature of PSUs. In accepting the PSUs, the Participant acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of PSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PSUs, benefits in lieu of
PSUs or other equity awards, even if PSUs have been awarded repeatedly in the
past;
(c)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(d)    the Participant’s participation in the Plan is voluntary;
(e)    the award of PSUs and the Shares subject to the PSUs, and the income and
value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of the Participant’s employment or
service contract, if any;
(f)    the award of PSUs and the Shares subject to the PSUs, and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;
(g)    the award of PSUs and any Shares acquired under the Plan, and the income
and value of same, are not intended to replace or supplement any pension rights
or compensation
(h)    unless otherwise expressly agreed with the Company, the PSUs and the
Shares subject to the PSUs, and the income and value of same, are not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    the value of the Shares acquired upon vesting/settlement of the PSUs may
increase or decrease in value;
(k)    in consideration of the award of PSUs, no claim or entitlement to
compensation or damages shall arise from termination of the PSUs or from any
diminution in value of the PSUs or the Shares upon vesting of the PSUs resulting
from termination of the Participant’s employment or continuous service with the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the PSUs, the Participant agrees not to institute
any claim against the Company or any Subsidiary; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement/electronically accepting this Agreement,
Participant shall be deemed to irrevocable to have waived Participant’s
entitlement to pursue or seek remedy for any such claim; and
(l)    neither the Company, the Employer nor any other Eligible Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Participant's
local currency and the United States Dollar that may affect the value of the





--------------------------------------------------------------------------------





PSUs or of any amounts due to the Participant pursuant to the settlement of the
PSUs or the subsequent sale of any Shares acquired upon vesting.
17.Language. If Participant has received the Plan, this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by applicable law.
18.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
20.Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the Participant's country, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell the Shares or rights to the Shares (e.g., PSUs)
under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
Participant's country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. The Participant acknowledges
that it is his or her responsibility to comply with any applicable restrictions,
and the Participant should consult with his or her own personal legal and
financial advisors on this matter.
21.Legal and Tax Compliance; Cooperation. If the Participant resides or is
employed outside of the United States, the Participant agrees, as a condition of
the grant of the PSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the PSUs)
if required by and in accordance with local foreign exchange rules and
regulations in the Participant 's country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the
Participant's country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant's personal legal and tax obligations under local
laws, rules and regulations in the Participant 's country of residence (and
country of employment, if different).
22.Private Offering. The grant of the PSUs is not intended to be a public
offering of securities in the Participant's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the PSUs (unless otherwise required under local law). No
employee of the Company is permitted to advise the Participant on whether the
Participant should acquire Shares under the Plan or provide the Participant with
any legal, tax or financial advice with respect to the grant of the PSUs.
Investment in Shares involves a degree of risk. Before deciding to acquire
Shares pursuant to the PSUs, the Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Participant should carefully
review all of the materials related to the PSUs and the Plan, and the
Participant should consult with the Participant's personal legal, tax and
financial advisors for professional advice in relation to the Participant's
personal circumstances.
23.Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant's country may have certain foreign asset/ account reporting
requirements and exchange controls which may affect the Participant's ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
the Participant's country. The Participant may be required to report such
accounts, assets, or transactions to the tax or other authorities in the
Participant's country. The Participant may be required to repatriate sale
proceeds or other funds received as a result of the Participant's participation
in the Plan to the Participant's country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant's responsibility to be compliant with such regulations and the
Participant should consult his or her personal legal advisor for any details.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the PSUs
and on any Shares subject to the PSUs, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons and provided the
imposition of the term or condition will not result in any adverse accounting
expense to the Company, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------





25.Recoupment. The PSUs granted pursuant to this Agreement are subject to the
terms of the Danaher Corporation Recoupment Policy in the form approved by the
Committee from time to time (including any successor thereto, the “Policy”) if
and to the extent such Policy by its terms applies to the PSUs, and to the terms
required by applicable law; and the terms of the Policy and such applicable law
are incorporated by reference herein and made a part hereof. For purposes of the
foregoing, the Participant expressly and explicitly authorize the Company to
issue instructions, on the Participant's behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold the Participant's
Shares and other amounts acquired pursuant to the Participant's PSUs, to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company upon the Company's enforcement of the Policy. To the extent that the
Agreement and the Policy conflict, the terms of the Policy shall prevail.
26.Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its Subsidiaries and the third party stock plan
administrator have no liability for, and the Participant has no right whatsoever
(whether pursuant to this Agreement or otherwise) to make any claim against the
Company, any of its Subsidiaries or the third party stock plan administrator
based on any allegations of, damages or harm suffered by the Participant as a
result of the Company’s failure to provide any such notices or the Participant’s
failure to receive any such notices. Participant further agrees to notify the
Company upon any change in his or her residence or address.
27.Limitations on Liability. Notwithstanding any other provisions of the Plan or
this Agreement, no individual acting as a director, employee, or agent of the
Company or any of its Subsidiaries will be liable to the Participant or the
Participant’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
PSUs.
28.Consent and Agreement With Respect to Plan. The Participant (1) acknowledges
that the Plan and the prospectus relating thereto are available to the
Participant on the website maintained by the Company’s third party stock plan
administrator; (2) represents that he or she has read and is familiar with the
terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of the Agreement and the Plan; (3) accepts these PSUs
subject to all of the terms and provisions thereof; (4) consents and agrees to
all amendments that have been made to the Plan since it was adopted in 2007 (and
for the avoidance of doubt consents and agrees to each amended term reflected in
the Plan as in effect on the date of this Agreement), and consents and agrees
that all options, restricted stock units and PSUs, if any, held by the
Participant that were previously granted under the Plan as it has existed from
time to time are now governed by the Plan as in effect on the date of this
Agreement (except to the extent the Committee has expressly provided that a
particular Plan amendment does not apply retroactively); and (5) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.


[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 






--------------------------------------------------------------------------------





ADDENDUM A
PERFORMANCE VESTING REQUIREMENTS
1.    Performance Criteria. For the avoidance of doubt, terms defined in the
Agreement will have the same definition in this Addendum A. The number PSUs
awarded hereunder that vest will be determined based on the Company’s relative
total shareholder return (“TSR”) percentile for the Performance Period. The
percentage of the Target PSUs (and related Dividend Equivalent Rights) that vest
will be determined as follows:
TSR Percentile Rank
Percentage of Target PSUs That Will Vest on Vesting Date
75th percentile and above
200%
55th percentile
100%
35th percentile
50%
Below 35th percentile
0%

For TSR Percentile Rank performance for the Performance Period between the
levels indicated above, the portion of the PSUs that vest will be determined on
a straight-line basis (i.e., linearly interpolated) between the two nearest
vesting percentages indicated above. The PSUs that do not vest will terminate.
Notwithstanding the foregoing:
(a)
if the Company’s TSR for the Performance Period is positive, in no event shall
less than twenty-five percent (25%) of the Target PSUs vest; and

(b)
if the Company’s TSR for the Performance Period is negative, in no event shall
more than one hundred percent (100%) of the Target PSUs vest.

2.    Definitions. For purposes of the Award, the following definitions will
apply:
•
“Beginning Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining Beginning
Price, the value of dividends and other distributions shall be determined by
treating them as reinvested in additional shares of stock at the closing market
price on the ex-dividend date.

•
“Comparison Group” means the Company and each other company included in the
Standard & Poor’s 500 index on the first day of the Performance Period and,
except as provided below, the common stock (or similar equity security) of which
is continually listed or traded on a national securities exchange from the first
day of the Performance Period through the last trading day of the Performance
Period. In the event a member of the Comparison Group files for bankruptcy or
liquidates due to an insolvency, such company shall continue to be treated as a
Comparison Group member, and such company’s Ending Price will be treated as $0
if the common stock (or similar equity security) of such company is no longer
listed or traded on a national securities exchange on the last trading day of
the Performance Period (and if multiple members of the Comparison Group file for
bankruptcy or liquidate due to an insolvency, such members shall be ranked in
order of when such bankruptcy or liquidation occurs, with earlier bankruptcies/
liquidations ranking lower than later bankruptcies/liquidations). In the event
of a formation of a new parent company by a Comparison Group member,
substantially all of the assets and liabilities of which consist immediately
after the transaction of the equity interests in the original Comparison Group
member or the assets and liabilities of such Comparison Group member immediately
prior to the transaction, such new parent company shall be substituted for the
Comparison Group member to the extent (and for such period of time) as its
common stock (or similar equity securities) are listed or traded on a national
securities exchange but the common stock (or similar equity securities) of the
original Comparison Group member are not. In the event of a merger or other
business combination of two Comparison Group members (including, without
limitation, the acquisition of one Comparison Group member, or all or
substantially all of its assets, by another Comparison Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparison Group, provided that the common stock
(or similar equity security) of such entity is listed or traded on a national
securities exchange through the last trading day of the Performance Period. With
respect to the preceding two sentences, the applicable stock prices shall be
equitably and proportionately adjusted to the extent (if any) necessary to
preserve the intended incentives of the awards and mitigate the impact of the
transaction.

•
“Ending Price” means, with respect to the Company and any other Comparison Group
member, the average of the






--------------------------------------------------------------------------------





closing market prices of such company’s common stock on the principal exchange
on which such stock is traded for the twenty (20) consecutive trading days
ending on the last trading day of the Performance Period. For the purpose of
determining Ending Price, the value of dividends and other distributions shall
be determined by treating them as reinvested in additional shares of stock at
the closing market price on the ex-dividend date.
•
“Performance Period” means the Performance Period specified in the Grant Notice.

•
“Target PSUs” means the target number of PSUs subject to the Award as specified
in the Grant Notice.

•
“TSR” shall be determined with respect to the Company and any other Comparison
Group member by dividing: (a) the sum of (i) the difference obtained by
subtracting the applicable Beginning Price from the applicable Ending Price plus
(ii) all dividends and other distributions on the respective shares with an
ex-dividend date that falls during the Performance Period by (b) the applicable
Beginning Price. Any non-cash distributions shall be valued at fair market
value. For the purpose of determining TSR, the value of dividends and other
distributions shall be determined by treating them as reinvested in additional
shares of stock at the closing market price on the date of distribution.

•
“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparison Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparison Group members (plus the
Company if the Company is not one of the Comparison Group members) from highest
to lowest based on TSR for the relevant Performance Period and counting down
from the company with the highest TSR (ranked first) to the Company’s position
on the list. If two companies are ranked equally, the ranking of the next
company shall account for the tie, so that if one company is ranked first, and
two companies are tied for second, the next company is ranked fourth. In
determining the Company’s TSR Percentile Rank for the Performance Period, in the
event that the Company’s TSR for the Performance Period is equal to the TSR(s)
of one or more other Comparison Group members for that same period, the
Company’s TSR Percentile Rank ranking will be determined by ranking the
Company’s TSR for that period as being greater than such other Comparison Group
members. After this ranking, the TSR Percentile Rank will be calculated using
the following formula, rounded to the nearest whole percentile by application of
regular rounding:

TSR Percentile Rank =
(N - R)
* 100
N

“N” represents the number of Comparison Group members for the relevant
Performance Period (plus the Company if the Company is not one of the Comparison
Group members for that Performance Period).
“R” represents the Company’s ranking among the Comparison Group members (plus
the Company if the Company is not one of the Comparison Group members for the
relevant Performance Period).
3.    General. With respect to the computation of TSR, Beginning Price, and
Ending Price, there shall also be an equitable and proportionate adjustment to
the extent (if any) necessary to preserve the intended incentives of the awards
and mitigate the impact of any change in corporate capitalization, such as a
stock split, stock dividend or reverse stock split, occurring during the
Performance Period (or during the applicable 20-day period in determining
Beginning Price or Ending Price, as the case may be). In the event of any
ambiguity or discrepancy, the determination of the Committee shall be final and
binding. 



